Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This office action is made Final. Claims 1-15 are pending.  

Status of Claims 
Applicant’s amendment date 10/25/2022, amending claims 1-15

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection to the claims under 35 USC 103, will be withdrawn. 
Response to Arguments
Arguments regarding 35 USC 103 – the rejection is removed for the reason found in the “Allowable Subject Matter” section found below. 
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101:
Applicants argue: see applicant remarks pages 16-18 (with regard to prong 1)
In view of the foregoing remarks, Applicant respectfully submits that claim 1
does not recite a mathematical calculation or certain methods for organizing human
activity, under the Patent Office's own applicable Guidance and, therefore, is directed to
patent-eligible subject matter under 35 U.S.C. §101. Moreover, in accordance with the
applicable Patent Office Guidance, this conclusion should end the eligibility inquiry of
claim 1.
Examiner respectfully disagree: 
Independent Claims 1 is directed to the abstract idea and substantially recite the limitations: receiving survey rating from survey questions  which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. The claims are directed to applying weighting formulas to different data and converting the received rating from a raw scale to a zero to one-hundred scale, weighting, and aggregating the converted received ratings which is a mathematical formulas/equation and/or calculations under “mathematical concepts” grouping of abstract idea. Also, the claims are directed to determining a level of emotional connection between users and a reputation recommendation to increase revenue/reputation of the entity which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under “mental processes” grouping of the abstract idea.  Accordingly, the claims recite an abstract idea. 

Applicants argue: see applicant remarks pages 18-20 (with regard to prong 2)
The applicant respectfully submits that claim 1, includes certain elements that extend beyond any purely abstract mathematical calculations and that those elements were not well-understood, routine, and conventional at the time of this application's filing. In accordance with the applicable Patent Office Guidance, therefore, claim 1 should be eligible for patent protection and this conclusion
should end the eligibility inquiry for claim 1. 
Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation of  “a software”, “a reputation server”, “a database”, “a user interface”, “system, “internet”, “electronic devices”, “a computer”, “a mobile device” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). additional elements of the machine learning in claims 7 and 9-10. This language merely requires execution of an algorithm that can be performed by a generic computer component and provided no detail regarding the operation of that algorithm. As such, the claim requirement amount to mere instruction to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226; October 2019 Guidance Update at 11-12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “a machine learning” is insufficient to show a practical application of the recited abstract idea. 

	The use of generic computer component to “…determine a sample size of population … determining a perception of those within the unique group … receive survey data … convert the received rating … applying a standardization formula … applying other standardization weighting …. Determining a level of rational connection … ” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include “a software”, “a reputation server”, “a database”, “a user interface”, “system, “internet”, “electronic devices”, “a computer”, “a mobile device”. Examiner asserts that a “a software”, “a reputation server”, “a database”, “a user interface”, “system, “internet”, “electronic devices”, “a computer”, “a mobile device” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f)).
Further, with data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer function as well-understood, routing, and conventional functions when they are claimed in merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.059d)).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

Claim Objections
Claims 1, 6, 8, and 11-15 objected to because of the following informalities:  
Claim 1 recite “evaluation pf the entity by the unique group”, it should be “evaluation of the entity by the unique group”.
Claim 1 recite “via a user interface on an electronic device such as a computer or a mobile device.” It should be “via the user interface on the electronic device such as the computer or the mobile device.”
Claim 6 recite “via a user interface on an electronic device such as a computer or a mobile device.” It should be “via the user interface on the electronic device such as the computer or the mobile device.”
Claim 8 recite “via a user interface on an electronic device such as a computer or a mobile device.” It should be “via the user interface on the electronic device such as the computer or the mobile device.”
Claims 11-15 recite “via the user interface on an electronic device such as a computer or a mobile device.” It should be “via the user interface on the electronic device such as the computer or the mobile device.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation “via the internet” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 	3 
In claim 1, the recited limitation “confidence interval for the reputation metrics” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 	3 
In claim 1, the recited limitation “activating the reputation module” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 	
In claim 1, the recited limitation “activating the reputation factor score module software” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 3 
Claims 2-15 are rejected for being dependent upon a rejected claim. 
In claim 2, the recited limitation “data cleaning by activating the data cleaning module” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 3 
In claim 4, the recited limitation “activating the reputation perception score module software” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 3 
In claim 5, the recited limitation “activating the reputation factor score module” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 3 
In claim 5, the recited limitation “activating the reputation driver score module software” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 3 

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim1 recites the limitations “activating the reputation module engine software at the reputation server for the steps of converting the received rating from a raw scale to a zero to one-hundred scale”, “activating the reputation factor score module engine software at the reputation server for the steps of”. Claim 2 recite “comprising the step of data cleaning by activating the data cleaning module within the reputation server”. Claim 4 recite “further comprising the step of activating the reputation perception score module software within the reputation server and categorizing the single final reputation perception score into a nominative scale based on quantiles of a normal distribution to illustrate meaning to the entity for which reputation is being determined”. Claim 5 recite “activating the reputation factor score module within the reputation server for performing a redundancy analysis on each factor to remove redundant or duplicate factors; activating the reputation driver score module software within the reputation server for determining to which driver within a set of drivers each factor belongs by using at least one machine learning model from the reputation server”. The specification in page 6 disclose “Functionality as performed by the present reputation assessment and management system and method is defined by modules within the reputation server 100. The modules may be provided together as a reputation engine consisting of the modules, or in multiple locations within a single or more than one machine. For example, in hardware, the functionality of the modules can be implemented with any or a combination of the following technologies, which are each well known in the art. The specification when examined as a whole does not disclose activating different module engine software. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claim 1, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method for determining reputation of an entity, comprising the steps of: determining a sample size of population that is statistically  representative of a desired survey population and which provides at least a ninety-five percent confidence interval for the reputation metrics of the entity for which reputation is measures, where those within the sample size are referred to herein as a unique group; determining a perception  of those within the unique group about the entity, referred to herein as a reputation perception score, wherein reputation perception score determines  the level of emotional evaluation pf the entity by the unique group, and comprises the steps of: receiving survey ratings from the unique group about their perception of the entity by rating emotional evaluation survey questions, where each survey rating is provided by a party within the unique group, and wherein the emotional evaluation survey questions are categorized into at least one category, where each category focuses on a different emotional evaluation; converting the received rating from a raw scale to a zero to one-hundred scale; and applying a standardization formula of cultural weighting in each country or region by weighting the received survey ratings to normalize cultural bias where cultural bias is a tendency of individuals in different geographies to rate companies higher or lower based on local cultural norms or atmospheres resulting in an artificial skew in rating distribution; and applying other standardization weighting such as a data source weighing; and aggregating the converted received ratings within each category, and averaging the aggregated results within the different categories to provide a single final reputation perception score; determining a level of rational connection of those within the unique group with the entity, referred to herein as a reputation factor score, wherein determining the level of the rational connection of those within the unique group with the entity comprises the steps of: receiving survey ratings from focused rational connection  survey questions, where each survey rating is provided by a party within the unique group, and wherein the rational connection survey questions are each referred to as a factor; converting the received survey ratings from rational connection survey questions from a raw scale to a zero to one-hundred scale; applying a standardization formula of cultural weighting in each country or region by weighting the received survey ratings to normalize cultural bias and applying other standardization weighting such as a data source weighing; and aggregating all converted survey ratings received for a single factor to provide an aggregate factor score per factor; and using the single final reputation perception score and the aggregate factor score per factor to provide a reputation of the entity.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claim 1 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to receiving survey rating from survey questions  which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. The claims are directed to applying weighting formulas to different data and converting the received rating from a raw scale to a zero to one-hundred scale, weighting, and aggregating the converted received ratings which is a mathematical formulas/equation and/or calculations under “mathematical concepts” grouping of abstract idea. Also, the claims are directed to determining a level of emotional connection between users and a reputation recommendation to increase revenue/reputation of the entity which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under “mental processes” grouping of the abstract idea.  Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a software”, “a reputation server”, “a database”, “a user interface”, “system, “internet”, “electronic devices”, “a computer”, “a mobile device”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim requirement amount to mere instruction to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226; October 2019 Guidance Update at 11-12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “a trained learning system” is insufficient to show a practical application of the recited abstract idea.

As a result, examiner asserts that claims 2-15 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include “a software”, “a reputation server”, “a database”, “a user interface”, “system, “internet”, “electronic devices”, “a computer”, “a mobile device” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f)).
Further, with data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer function as well-understood, routing, and conventional functions when they are claimed in merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.059d)).

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, fig. 1 of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 7, and 9-10 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “a machine learning module”. using a machine learning is considered a “particular technological environment” MPEP 2106.05h at step 2A, Prong 2. Also, the trained artificial intelligence is merely used as a tool to perform an abstract idea at Step 2B. therefore, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible. 

Dependent claims 2-15 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 


	 

Allowable Subject Matter
Regarding the 35 USC 103 rejection, Examiner has fully considered applicant’s argument and amendments. See applicant remarks pages 16-19.
Closes prior art to the invention include RepTrak-2014 Slide 1 (khuatquanghung.com) (hereinafter RepTrak-2014), Géron, Aurélien. Hands-on machine learning with Scikit-Learn, Keras, and TensorFlow: Concepts, tools, and techniques to build intelligent systems. " O'Reilly Media, Inc.", 2019.  (hereinafter Geron), https://www.geopoll.com/blog/weighting-survey-data-raking-cell-weighting/ (hereinafter GeoPoll), Global CR RepTrak 100 2018, Reputation Institute.pdf (rankingthebrands.com) (hereinafter RepRak-2018), Bao, L., Xing, Z., Xia, X., Lo, D., & Li, S. (2017, May). Who will leave the company?: a large-scale industry study of developer turnover by mining monthly work report. In 2017 IEEE/ACM 14th International Conference on Mining Software Repositories (MSR) (pp. 170-181). IEEE. (hereinafter Bao) and Rantanen A, Salminen J, Ginter F, Jansen BJ. Classifying online corporate reputation with machine learning: a study in the banking domain. Internet Research. 2019 Nov 1. (hereinafter Rantanen). None of the prior art of record, taken individually or in combination, teach, inter allia, teaches the claimed invention as detailed in the independent claim 1, applying a standardization formula of cultural weighting in each country or region by weighting the received survey ratings to normalize cultural bias where cultural bias is a tendency of individuals in different geographies to rate companies higher or lower based on local cultural norms or atmospheres resulting in an artificial skew in rating distribution; and applying other standardization weighting such as a data source weighing; and aggregating the converted received ratings within each category, and averaging the aggregated results within the different categories to provide a single final reputation perception score per entity that is stored in the storage device within the reputation server and may be accessed by users via a user interface on an electronic device such as a computer or a mobile device; activating the reputation factor score module engine software at the reputation server for the steps of: converting the received survey ratings from rational connection survey questions from a raw scale to a zero to one-hundred scale; applying a standardization formula of cultural weighting in each country or region by weighting the received survey ratings to normalize cultural bias and applying other standardization weighting such as a data source weighing. The reason for withdrawn the art rejection under 35 USC 103 of Claims 1-24 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roesch, Andreas, Serenella Sala, and Niels Jungbluth. "Normalization and weighting: the open challenge in LCA." The International Journal of Life Cycle Assessment 25.9 (2020): 1859-1865.
Reputation Benchmarks – Insights from Reputation Institute (wordpress.com) 
Hunt WO 2008/092147: Analytic platform. 
Marotti US 2015/0046359: system and a method for the determination of the reputational rating of natural and legal persons. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624